


116 HRES 546 EH: Disapproving the Russian Federation’s inclusion in future Group of Seven summits until it respects the territorial integrity of its neighbors and adheres to the standards of democratic societies.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 546
In the House of Representatives, U. S.,

December 3, 2019

RESOLUTION
Disapproving the Russian Federation’s inclusion in future Group of Seven summits until it respects the territorial integrity of its neighbors and adheres to the standards of democratic societies.
 
 
Whereas, in 2014, Russia illegally occupied Ukraine’s Crimea region and parts of eastern Ukraine;  Whereas these actions are in direct violation of fundamental principles of international law, as well as the United Nations Charter, the Helsinki Final Act, and the 1994 Budapest Memorandum; 
Whereas, in 1998, the Group of Seven invited Russia to join the group in an effort to encourage continued political and economic reforms in Russia;  Whereas, in March 2014, the Group of Eight suspended Russia as a direct result of its actions in Ukraine, and instead continued as the Group of Seven; 
Whereas, on April 3, 2014, President Barack Obama signed into law the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014, which states that it is the policy of the United States that the continued participation of the Russian Federation in the Group of Eight (G–8) nations should be conditioned on the Government of the Russian Federation respecting the territorial integrity of its neighbors and accepting and adhering to the norms and standards of free, democratic societies as generally practiced by every other member nation of the G–8 nations.;  Whereas, since 2014, the President of Russia, Vladimir Putin, has continued to violate international law in Ukraine’s Crimea region and elsewhere, and has continued to undermine democracy and human rights both at home and abroad; and 
Whereas, on August 26, 2019, President Donald Trump, announced his intention to invite the President of Russia to next year’s Group of Seven summit: Now, therefore, be it  That the House of Representatives— 
(1)reiterates its unwavering support for the sovereignty and territorial integrity of Ukraine;  (2)condemns Russia’s aggressive actions in Ukraine, including the illegal occupation of Crimea and ongoing destabilization of eastern Ukraine; 
(3)condemns the Kremlin’s assaults on democratic societies worldwide, including in the United States and other Group of Seven countries;  (4)reaffirms its full support for the suspension of Russia from the Group of Eight; 
(5)calls on all leaders of the Group of Seven to oppose the readmission of Russia unless and until it has ended its occupation of all of Ukraine’s sovereign territory, including Crimea, and halts its attacks on democracies worldwide; and  (6)disapproves of Russia’s inclusion in future Group of Seven summits until it respects the territorial integrity of its neighbors and adheres to the standards of democratic societies. 

Cheryl L. Johnson,Clerk.
